DETAILED ACTION
This office action is in response to the amendments filed on 08/04/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 in Remarks pg. 7-11 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “The Office Action relies on Farah as teaching or suggesting "monitoring a connection state of the client device in the first list" as required by independent claim 1 and similarly by independent claims 9 and 17. Office Action at Page 6. The Specification discusses that "the monitoring of the connection state respectively includes monitoring whether the listed client device is connected to the WAN or monitoring whether the listed client device is connected to the LAN." Specification at Para. [0074]. In contrast, Farah discusses "[t]he network device monitoring list 216 may be a list of network devices 106 to be monitored by the router 102 for online activity." Farah at 10:11-14. That a device has "online activity" does not teach or suggest that the device is connected. Thus, Farah does not teach or suggest this limitation. Applicant respectfully requests that this rejection be withdrawn.”
In response to [a] examiner disagrees with this assessment of Farah.  The limitation argued here is "monitoring a connection state of the client device in the first list".  
Firstly, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the monitoring of the connection state respectively includes monitoring whether the listed client device is connected to the WAN or monitoring whether the listed client device is connected to the LAN.") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Secondly, Fig. 4 and col.10 as relied upon in Farah, clearly show that online activity is monitored, therefore in this case, an online connection state is observed and monitored.  Further, it can be seen in the next limitation of “sending an alert to a user in response to determining that the listed client device in the first list is offline…” examiner cites Farah: col.10 lines 41-47 “If the router 102 determines 410 that the network device 106 did not send one or more packets to the cloud server 108 within the contact period 224, then the router 102 may send 412 an alert 236 to a user device 110 indicating that the network device 106 is offline.”, which is the same column cited for the monitoring limitation, that during the monitoring of online activity, if the network device did not produce any packets, thereby having no online activity, then an alert is sent.  Farah clearly discloses the monitoring of a connection state and therefore examiner maintains rejections.

[b] “The Office Action relies on McCaig as teaching or suggesting for the "determining whether a client device needs to be always online" is "according to a predetermined rule, a host name of the client device, and a media access control address of the client device" as required by independent claim 1 and similarly by independent claims 9 and 17. Office Action at Pages 9-10. McCaig discusses "[a]n algorithm for grouping devices" and that a "device MAC group table may have one or more fields." McCaig at Para. [0506]. McCaig discusses grouping devices in a table "if the device is a new device that connects to a network." Id. The table in McCaig is a listing of newly connected devices. Such a list to does not teach or suggest a basis for a determination that a client device needs to be always online. That is, the claim language does not merely require that such information be stored in table, rather the claim language requires that a determination is made that a client device needs to be always online according to a predetermined rule, a host name of the client device, and a media access control address of the client device. The Office Action has parsed the claim language into such discrete parts that the claim language has lost context. For example, the claim language does not require a table of information as discussed in McCaig. Instead, the predetermined rule, the host name and the media access control address must all be used to determine whether a client device needs to be always online. McCaig does not provide any such discussion that the information in the table is so used. The other cited references fail to overcome the deficiencies in McCaig as these references combined with McCaig provide no discussion of the claim elements when such claim elements are read in context of the claim limitation as a whole. Thus, McCaig does not teach or suggest this limitation. Withdrawal of this rejection is respectfully requested.”
In response to [b] In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Firstly, McCaig is not relied upon to show the functionality of "determining whether a client device needs to be always online" is "according to a predetermined rule, a host name of the client device, and a media access control address of the client device", but rather to show that MAC address and Host name are typical types of UE identification that is in fact used by Kim to determine if a device should remain online.
Secondly, examiner relies upon Kim to show determining whether a client device needs to be always online according to a predetermined rule, and client device identification information (Kim: para.0248 “5) The CP function node 510 for session management (SM) determines that a session has to be newly configured. And the CP function node 510 for session management (SM) determines whether the corresponding session needs to be always-on or always-connected on the basis of one or more of the UE type, session type information within the service connectivity request message, information of a data network which provides the corresponding service, policy information of a service provider, subscriber information, and context of the UE.” based on rules based on various types of information, such as UE type, session type, or other information about the network, service or UE, the node can determine that the new session must be always online. para.0185 shows examples of a rule such as IoT devices not requiring this rule, but a health related device requiring always online connection.  It can further be seen that the “context of the UE” is also used for this determination.  it can be seen in para.0119 “UE context: Situation information of a UE used for managing UEs in the network, namely situation information comprising UE ID, mobility (current location), properties of a session (QoS, priority, and so on)” therefore, part of the determination to determine if a client device needs to always be online can be based on user identification information.).
It can be seen above that Kim uses a plurality of types of information, such as UE type, session type, subscriber information, and context of the UE, and determines based on this type of information to determine if a device should remain online.  Further it can be seen above that the ID of the UE is a type of UE context in Kim, however does not further describe examples of UE ID could be used.  Therefore Kim does not explicitly use the two types of information of MAC address and Hostname of the device in question.  
However McCaig discloses determining a group for the client device according to a host name of the client device, and a media access control address of the client device (McCaig: para.0506 “An algorithm for grouping devices (e.g., MAC address grouping) may be used. A device may be grouped if the device is a new device that connects to a network. A device MAC group table may have one or more fields, such as gateway MAC, host name, device MAC, interface type (e.g., wifi-2.4, wifi-5, Ethernet), organizational unique identifier (OUI), device unique ID (e.g., a universally unique identifier UUID, which may uniquely identify the device connected to a particular gateway; if the same device connects to a different gateway, the device may have a different UUID), whether the device needs a grouping (e.g., a boolean value), and/or a list of potential groups for the device.” groupings for devices can be based on one or more fields, such as host name and device MAC. para.0507-0512 further show grouping method using both MAC address and hostname. para.0510 “3: If there are one or more rows of the device MAC group table with the same hostname as of entry ‘e’, but the device MAC for entry ‘e’ is unique, call these rows as ‘r’. If (interface type value for entry ‘e’ matches any value of rows ‘r’), then create a new entry to device MAC group table with its respective values, new UUID, needs grouping=false, potential group with list=[ ].”).
Therefore in this case, McCaig is essentially used to show different types of ID information that can be used to classify a device.  In combination Kim teaches the entirety of the functionality of determining whether a device should be kept online using identification information and does not explicitly provide examples of valid types of UE ID.  McCaig simply shows 2 of the most common types of ID for a device, MAC address and Host name. Regarding the table, McCaig uses various types of device identification information to classify devices and uses a table to organize this information. A table in this context is simply used to organize data, and in the context of this rejection is only used to show that both Hostname and Mac address are considered when determine identification of the device.  Therefore for the reasons above, examiner maintains rejection.

[c] “The Office Action relies on Kim as teaching or suggesting the limitations of claim 4, and similarly claims 12 and 18. Office Action at Page 13. The Office Action relies on Kin at Paragraph [0149] for these claims. Id. The Office Action states that in Kim "the request from the UE can contains a request for the device needs to be always be online." Id. The Office Action misinterprets Kim with respect to these claims. Kim discusses that a "connectivity request message [from a UE] includes information requesting the always-on or always-connected session." Kim at Para. [0149]. The "UE" is a user equipment. Id. at Para. [0007]. Thus, the UE device in Kim sending a request is not the same as a user where the electronic device receives an input from the user. Applicant respectfully requests withdrawal of the rejection to these claims.”
In response to [c], Kim para.0149 is cited for this limitation “Next, the CP function node 510 for session management (SM) selects an appropriate UP function node for the user plane. And the CP function node 510 for session management lets the UP function node set up the user plane. At this time, if the session type indicates an IP session, the CP function node for session management may directly allocate an IP address to the UE or after selecting an appropriate UP function node, request the selected UP function node to allocate an IP address. Also, if the connectivity request message includes information requesting the always-on or always-connected session, the CP function node 510 for session management (SM) manages a created session as one which needs to be always-on or always-connected. Or if the information requesting the always-on or always-connected session is not included in the connectivity request message, the CP function node 510 for session management (SM) determines on the basis of the service type information within the connectivity request message whether the created session needs to be always connected.”
In view of Fig. 8, the UE 100 sends a connectivity request message to the SMCP node 510, and that request can include an explicit request for always on or always connected session.  In view of the SMCP node, each input received from the UE 100, such as personal devices like smart phones and pdas in apra.0104, represents input from a User via the UE.  Therefore the connectivity request message including the always on or always connected session meets the requirements of the claim.

[d] Dependent claims are allowable because they are dependent on allowable independent claims.
In response to [d], examiner maintains rejections for each of the independent claims, therefore argument is moot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-9, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 10,181,988 B1) in view of Kim et al. (hereinafter Kim, US 2019/0069327 A1) in view of Shen et al. (hereinafter Shen, US 2015/0341443 A1) further in view of McCaig et al (hereinafter McCaig, US 2018/0262533 A1).
Regarding Claim 1, Farah discloses An electronic device for providing access to a network (Farah: Fig. 1 Router 102, it can be seen in Fig.1 that Router 102 provides the network device 106 access to cloud server 108 and management server 104. col. 3 lines 29-38 “For example, the router 102 may coordinate one or more network devices 106 in a LAN or WLAN. The router 102 may allow the one or more network devices 106 to communicate with one or more remote devices via a WAN.”), comprising: 
a memory having instructions stored thereon (Farah: col.2 lines 67-col.3 lines 10); 
a processor configured to execute the instructions stored on the memory to cause the electronic device to perform operations (Farah: col.2 lines 67-col.3 lines 10) comprising: 
wherein access to the network, by the client device, is through the electronic device (Farah: Fig. 1 it can be seen in Fig.1 that Router 102 provides the network device 106 access to cloud server 108 and management server 104. col. 3 lines 29-38 “For example, the router 102 may coordinate one or more network devices 106 in a LAN or WLAN. The router 102 may allow the one or more network devices 106 to communicate with one or more remote devices via a WAN.”);
monitoring a connection state of the client device in the first list, wherein the monitoring comprises performing one or more processing operations on the received signal (Farah: Fig. 4 col.10 lines 9-33 “The router 102 may receive 402 a network device monitoring list 216 from the management server 104. The network device monitoring list 216 may be a list of network devices 106 to be monitored by the router 102 for online activity.  The router 102 may configure 404 a traffic log 112 to record the network activity of listed network devices 106…The router 102 may analyze 408 the traffic log 112 for network activity between a listed network device 106 and its configured cloud server 108.” col.3 lines 29-37 “For example, monitoring system 100 may be implemented as a local area network (LAN), a wireless LAN (WLAN)” and col.3 lines 39-42 show that devices use wireless technologies and radio frequencies and col.13 lines 39-47 show wireless communication modes, such as Wifi, zigbee, Bluetooth, and cellular protocols.  Farah teaches wireless communication between nodes, and discloses the router processing the received signals from the network device 106, i.e. recording the data in the traffic log.  Using the received monitoring list, network activity can be monitored for the listed network device); and 
sending an alert to a user in response to determining that the listed client device in the first list is offline, wherein the alert includes information indicating that the client device is offline (Farah: col.10 lines 41-47 “If the router 102 determines 410 that the network device 106 did not send one or more packets to the cloud server 108 within the contact period 224, then the router 102 may send 412 an alert 236 to a user device 110 indicating that the network device 106 is offline.” when the network device is determined to be offline, an alert can be sent to the user).
However Farah does not explicitly disclose determining whether a client device needs to be always online according to a predetermined rule, a host name of the client device, and a media access control address of the client device; in response to determining that the client device needs to be always online, adding the client device to a first list, wherein the monitoring comprises configuring one or more radios of the electronic device to receive a signal from the client device.
Kim discloses determining whether a client device needs to be always online according to a predetermined rule, and client device identification information (Kim: para.0248 “5) The CP function node 510 for session management (SM) determines that a session has to be newly configured. And the CP function node 510 for session management (SM) determines whether the corresponding session needs to be always-on or always-connected on the basis of one or more of the UE type, session type information within the service connectivity request message, information of a data network which provides the corresponding service, policy information of a service provider, subscriber information, and context of the UE.” based on rules based on various types of information, such as UE type, session type, or other information about the network, service or UE, the node can determine that the new session must be always online. para.0185 shows examples of a rule such as IoT devices not requiring this rule, but a health related device requiring always online connection.  It can further be seen that the “context of the UE” is also used for this determination.  it can be seen in para.0119 “UE context: Situation information of a UE used for managing UEs in the network, namely situation information comprising UE ID, mobility (current location), properties of a session (QoS, priority, and so on)” therefore, part of the determination to determine if a client device needs to always be online can be based on user identification information.).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim in order to incorporate determining whether a client device needs to be always online according to a predetermined rule, and client device identification information.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit more accurately assigning always online conditions to device based on device type and session types (Kim: para.0248).
However Farah-Kim does not explicitly disclose determining whether a client device needs to be always online according to a host name of the client device, and a media access control address of the client device; in response to determining that the client device needs to be always online, adding the client device to a first list; wherein the monitoring comprises configuring one or more radios of the electronic device to receive a signal from the client device.
Shen discloses determining whether a client device needs to be always online (Shen: para.0091 “S101. Receive an always-online request message, sent by a first device, of the application, where the always-online request message includes a user identity. The foregoing always-online request message is used by the first device to request for keeping an application always online.” a request is received for keeping an application of the user device always online, thereby keeping the client device online as well. para.0094 “After the bearer tunnel is enabled to be always online, aging processing is not performed on the bearer tunnel, that is, the bearer tunnel remains always online, so that an application corresponding to the tunnel can remain always online. When a user or an application developer wants to disable the always-online function, a request for disabling this function is then sent to the always-online controller.”); 
in response to determining that the client device needs to be always online, adding the client device to a first list (Shen: para.0092 “The foregoing user identity may be an international mobile subscriber identity (International Mobile Subscriber Identification, IMSI for short) or a mobile station international integrated services digital network (Integrated Services Digital Network, ISDN for short) number (Mobile Station international ISDN number, short for MSISDN). The user identity is mainly used to identify a PDP tunnel that corresponds to a UE and needs to be kept alive, when a gateway device enables always online keeping, that is, when keep alive is performed for the foregoing PDP tunnel. The always-online controller records an always-online user according to the user identity to generate an always-online user list.” the always-online controller, para.0090, performs this functionality, and once it receives the always-online request message, it generates a list containing those user identities, such as the UE ISMI).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim with Shen in order to incorporate in response to determining that the client device needs to be always online, adding the client device to a first list.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user control over what entities are kept connected, rather than only relying upon a predetermined list (Shen: para.0090-0092).
However Farah-Kim-Shen does not explicitly disclose determining whether a client device needs to be always online according to a host name of the client device, and a media access control address of the client device;  wherein the monitoring comprises configuring one or more radios of the electronic device to receive a signal from the client device.
McCaig discloses determining a group for the client device according to a host name of the client device, and a media access control address of the client device (McCaig: para.0506 “An algorithm for grouping devices (e.g., MAC address grouping) may be used. A device may be grouped if the device is a new device that connects to a network. A device MAC group table may have one or more fields, such as gateway MAC, host name, device MAC, interface type (e.g., wifi-2.4, wifi-5, Ethernet), organizational unique identifier (OUI), device unique ID (e.g., a universally unique identifier UUID, which may uniquely identify the device connected to a particular gateway; if the same device connects to a different gateway, the device may have a different UUID), whether the device needs a grouping (e.g., a boolean value), and/or a list of potential groups for the device.” groupings for devices can be based on one or more fields, such as host name and device MAC. para.0507-0512 further show grouping method using both MAC address and hostname. para.0510 “3: If there are one or more rows of the device MAC group table with the same hostname as of entry ‘e’, but the device MAC for entry ‘e’ is unique, call these rows as ‘r’. If (interface type value for entry ‘e’ matches any value of rows ‘r’), then create a new entry to device MAC group table with its respective values, new UUID, needs grouping=false, potential group with list=[ ].”); 
 wherein the monitoring comprises configuring one or more radios of the electronic device to receive a signal from the client device (McCaig: para.0004 “Systems, apparatuses, and methods are described for monitoring device data and/or gateway data. Devices may be connected to a network via a gateway device. Data transmitted and/or received by one or more of the devices may be captured and monitored to determine various parameters associated with the one or more devices.” para.0110 “A group ID for group radio 5 g configuration may be used to manage the 5 GHz radio related parameter on the gateway. Clients may supply the valid channel and channel width based mapping provided by wireless intelligence and control. A GET may get the associated radio configuration. The obtained parameters may include, for example, radio enabled (e.g., on: true, off: false), channel (e.g., 36, 40, 44, 48, 149, 153, 157, 161, 165), operating standards (e.g., n,ac, a,n,ac, ac, n, etc.), channel width (e.g., 20 MHz, 40 MHz, 80 MHz, etc.), extension channel (e.g., extension channel for the radio), dfs_enabled (e.g., on: true, off: false), TX power (e.g., 12%, 25%, 50%, 75%, 100%), beacon interval (e.g., a value in minutes), minimum basic rate (e.g., 1—Default, 2—1-2 Mbps, 3—All). A POST may set the associated radio configuration and may utilizes one or more of the same parameters as GET method above.” gateway radios can be configured for particular types of communication with client devices, such as 2g and 5g in para.0109-para.0110.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim-Shen-McCaig in order to incorporate determining a group for the client device according to a host name of the client device, and a media access control address of the client device, wherein the monitoring comprises configuring one or more radios of the electronic device to receive a signal from the client device, and apply this technique to the determining whether a client device needs to be always online step in Kim.  Kim already discloses using general identification information of the UE to make this determination, and it would be obvious to incorporate specific types of identification information such as MAC address and host name, as they are already being used to determine device grouping when establishing a connection.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved accuracy in classification of devices by using specific types of identification information and the expected benefit of improved communication (McCaig para.0109-para.0110, para.0506).

Regarding Claim 3, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
However Farah does not explicitly disclose wherein the determining whether the client device needs to be always online according to a predetermined rule includes: acquiring device information of the client device; and 21Applicant Docket Number: 4928 CN determining whether the client device needs to be always online based on the acquired device information.
Kim disclose wherein the determining whether the client device needs to be always online according to a predetermined rule includes: 
acquiring device information of the client device (Kim: para.0248 “5) The CP function node 510 for session management (SM) determines that a session has to be newly configured. And the CP function node 510 for session management (SM) determines whether the corresponding session needs to be always-on or always-connected on the basis of one or more of the UE type, session type information within the service connectivity request message, information of a data network which provides the corresponding service, policy information of a service provider, subscriber information, and context of the UE.” device information such as type, subscriber information, and UE context is acquired for evaluating if a device should be always online.); and 21Applicant Docket Number: 4928 CN 
determining whether the client device needs to be always online based on the acquired device information (Kim: para.0248 “5) The CP function node 510 for session management (SM) determines that a session has to be newly configured. And the CP function node 510 for session management (SM) determines whether the corresponding session needs to be always-on or always-connected on the basis of one or more of the UE type, session type information within the service connectivity request message, information of a data network which provides the corresponding service, policy information of a service provider, subscriber information, and context of the UE.” device information such as type, subscriber information, and UE context is used to determine if the device should be always online.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim in order to incorporate wherein the determining whether the client device needs to be always online according to a predetermined rule includes: acquiring device information of the client device; and 21Applicant Docket Number: 4928 CN determining whether the client device needs to be always online based on the acquired device information.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit more accurately assigning always online conditions to device based on device type and session types (Kim: para.0248).

Regarding Claim 4, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
However Farah does not explicitly disclose wherein the determining whether the client device needs to be always online according to a predetermined rule includes: receiving an input from a user, the input indicating whether the client device needs to be always online.
Kim discloses wherein the determining whether the client device needs to be always online according to a predetermined rule includes: 
receiving an input from a user, the input indicating whether the client device needs to be always online (Kim: para.0149 “Next, the CP function node 510 for session management (SM) selects an appropriate UP function node for the user plane. And the CP function node 510 for session management lets the UP function node set up the user plane. At this time, if the session type indicates an IP session, the CP function node for session management may directly allocate an IP address to the UE or after selecting an appropriate UP function node, request the selected UP function node to allocate an IP address. Also, if the connectivity request message includes information requesting the always-on or always-connected session, the CP function node 510 for session management (SM) manages a created session as one which needs to be always-on or always-connected. Or if the information requesting the always-on or always-connected session is not included in the connectivity request message, the CP function node 510 for session management (SM) determines on the basis of the service type information within the connectivity request message whether the created session needs to be always connected.” the request from the UE can contains a request for the device needs to always be online.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim in order to incorporate wherein the determining whether the client device needs to be always online according to a predetermined rule includes: receiving an input from a user, the input indicating whether the client device needs to be always online.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit more accurately assigning always online conditions to device based on device type and session types (Kim: para.0248).

Regarding Claim 5, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
Farah further discloses wherein the sending of an alert to the user comprises: sending an alert to the user through one or more of an email, a voice message, a mobile application, or a call (Farah: col.6 lines 9-18 “To send the alert, the monitoring agent 114 can connect to the management server 104, which sends an alert to an associated user device 110. Examples of a user device 110 include a smartphone or desktop computer. The management server 104 may send the alert to one or more user devices 110 using text messages (e.g., SMS), popup notifications (e.g., iOS, Android notifications), email, an application (e.g., app) installed on a user device 110, a website or other communication means.” ).

Regarding Claim 7, Farah-Kim-Shen- McCaig disclose claim 1 as set forth above.
Farah further discloses wherein the client device includes one or more of: a smart stereo system, a webcam (Farah: col.3 lines 49-56 “In an implementation, a network device 106 may be an Internet of Things (IoT) device. IoT is a protocol and corresponding hardware and software that allow network devices 106 to be sensed and/or controlled remotely across existing network infrastructure. Examples of IoT network devices 106 include thermostats, controllers, sensors, actuators, remote controllers, security cameras, virtual reality headsets, home appliances.” a webcam is any camera is that designed to be able to transmit its images/video online, an IoT security camera in Farah is viewable and controllable over a network, therefore it is a webcam. ), a lighting device, a smart refrigerator, or a smart air conditioner.

Regarding Claim 8, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
Farah further discloses wherein the client device needs to be always online includes one of: 
the client device needs to be always connected to a Wide Area Network (WAN), the client device needs to be always connected to a Local Area Network (LAN) (Farah: col.12 lines  21-24 “The monitoring agent 114 may analyze 702 a traffic log 112 for network activity of a network device 106 in a network device monitoring list 216. For example, the monitoring agent 114 may check whether the network device 106 generated one or more packets that start from a LAN of the network device 106 and go to its configured cloud server 108 via a WAN.” the monitored connection is a LAN connection), and 
the monitoring 22Applicant Docket Number: 4928 CN of the connection state respectively includes monitoring whether the listed client device is connected to the WAN or monitoring whether the listed client device is connected to the LAN (Farah: col.4 lines 11-28 “A network device 106 may be configured to enter a sleep mode and periodically exit the sleep mode. For example, the network device 106 may establish a network connection with the router 102 and then enter a sleep mode (also referred to as a low-power mode) to conserve power. While in sleep mode, the network device 106 may be offline. As used herein, the term “offline” refers to a state of a network device 106 when the network device 106 is not accessible (or responsive) to network traffic. At certain times, the network device 106 may exit the sleep mode and comes online. For example, the network device 106 may exit sleep mode, connect to a LAN and communicate with the cloud server 108 via a WAN. As used herein, the term “online” refers to a state of a network device 106 when the network device 106 is accessible (or responsive) to network traffic.” col.10 lines 33-40 “For example, the router 102 may check whether the network device 106 generated one or more packets that start from a LAN of the network device 106 and go to the cloud server 108 via a WAN…If the router 102 determines 410 that the network device 106 did not send one or more packets to the cloud server 108 within the contact period 224, then the router 102 may send 412 an alert 236 to a user device 110 indicating that the network device 106 is offline. In an implementation, the alert 236 may be sent 412 to the user device 110 through the management server 104.” when detecting online/offline status of the devices, it can be seen that this can be a matter of whether or not he device is connected to the LAN).

Regarding Claim 9, it lists all of the same elements as claim 1 but in method form performed by an electronic device (Farah: col.2 lines 5-14 Fig. 1 Router 102). Therefore the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Regarding Claim 17, it lists all of the same elements as claim 1 but in A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor of an electronic device, cause the processor to perform operations comprising (Farah: Col.14 line 42-col.15 line 9) Therefore the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.

Regarding Claim 18, Farah-Kim-Shen- McCaig discloses claim 17 as set forth above.
However Farah does not explicitly disclose wherein the determining whether the client device needs to be always online according to a predetermined rule includes at least one of: recording an online time of the client device and determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold; acquiring device information of the client device and determining whether the client device needs to be always online based on the acquired device information; receiving an input from a user, the input indicating whether the client device needs to be always online.
Kim discloses wherein the determining whether the client device needs to be always online according to a predetermined rule includes at least one of: 
recording an online time of the client device and determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold; 
acquiring device information of the client device and determining whether the client device needs to be always online based on the acquired device information (Kim: para.0248 “5) The CP function node 510 for session management (SM) determines that a session has to be newly configured. And the CP function node 510 for session management (SM) determines whether the corresponding session needs to be always-on or always-connected on the basis of one or more of the UE type, session type information within the service connectivity request message, information of a data network which provides the corresponding service, policy information of a service provider, subscriber information, and context of the UE.” device information such as type, subscriber information, and UE context is used to determine if the device should be always online.); 
receiving an input from a user, the input indicating whether the client device needs to be always online (Kim: para.0149 “wherein the determining whether the client device needs to be always online according to a predetermined rule includes: receiving an input from a user, the input indicating whether the client device needs to be always online” the request from the UE can contains a request for the device needs to always be online.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim in order to incorporate wherein the determining whether the client device needs to be always online according to a predetermined rule includes at least one of: recording an online time of the client device and determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold; acquiring device information of the client device and determining whether the client device needs to be always online based on the acquired device information; receiving an input from a user, the input indicating whether the client device needs to be always online.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit more accurately assigning always online conditions to device based on device type and session types (Kim: para.0248).

Regarding Claims 11-13, 15-16, and 19, they do not teach nor further define over the limitations of claims 3-5, and 7-8.  Therefore claims 11-13, 15-16, and 19 are rejected under the same rationale as claims 3-5 and 7-8.

Claim 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 10,181,988 B1) in view of Kim et al. (hereinafter Kim, US 2019/0069327 A1) in view of Shen et al. (hereinafter Shen, US 2015/0341443 A1) further in view of McCaig et al (hereinafter McCaig, US 2018/0262533 A1) in view of Lin et al. (hereinafter Lin, US 10,178,108 B2).
Regarding Claim 2, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
However Farah-Shen does not explicitly disclose wherein the determining whether the client device needs to be always online according to a predetermined rule includes: recording an online time of the client device; and determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold.
Lin discloses wherein the determining whether the client device needs to be always online according to a predetermined rule includes: 
recording an online time of the client device (Lin: col.5 lines 35-65 “ For example, if days are divided into 5 minute windows, then there are 188 windows in a day, and, if an account has been in existence for 10 days, there are 1880 windows for the account. If the account was active for 900 of the 1880 windows, then the ratio is 900/1880=0.48, which means that 48% of the windows were active windows. The ratio in step 315 is calculated based on the number of windows and active windows since an account has been an existence, but the period of time over which the ratio is calculated is configurable. For example, the ratio could be calculated based on the last 60 days…. The classifier ranks accounts in ascending order of function values (step 330). If the function is 1/(1−r), then the classifier ranks accounts by the value of 1/(1−r).” the amount of online time of the client device in a window is recorded and calculated to be 1/(1-r), wherein r is the above value.); and 
determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold (Lin: col.6 lines 11-31 “The classifier sets the dynamic threshold for the “always online” behavior to the value of the first account in the window after the acceleration point (step 370). In other words, the dynamic threshold is set to the function value (e.g., 1/(1−r)) for the first account in the (i+1)th window for the value of i at the acceleration point. For each account with a function value above the dynamic threshold, the classifier concludes that the account triggered for (i.e., displayed) “always online” service account behavior (step 380).” using the ratio calculated above, the function value, the online time, is compared to a dynamic threshold, and determined to be “always online”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Farah-Kim-Shen- McCaig with Lin in order to incorporate wherein the determining whether the client device needs to be always online according to a predetermined rule includes: recording an online time of the client device; and determining that the client device needs to be always online if the online time of the client device exceeds a predetermined threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of easily and automatically classifying devices to be always online or not (Lin: col.1 lines 18-40).

Regarding Claim 10, it does not teach nor further define over the limitations of claim 2, therefore claim 10 is rejected under the same rationale as claim 2.

Claim 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US 10,181,988 B1) in view of Kim et al. (hereinafter Kim, US 2019/0069327 A1) in view of Shen et al. (hereinafter Shen, US 2015/0341443 A1) further in view of McCaig et al (hereinafter McCaig, US 2018/0262533 A1) in view of Soya et al. (hereinafter Soya, US 2019/0372798 A1).
Regarding Claim 6, Farah-Kim-Shen- McCaig discloses claim 1 as set forth above.
However Farah does not explicitly disclose wherein the processor further causes the electronic device to perform the following operations: receiving an indication to enable or disable monitoring of a connection state of client devices, the indication being given by one or more of: setting the electronic device on a setup webpage or application, or notifying a network service provider through protocol signaling.
Shen further discloses wherein the processor further causes the electronic device to perform the following operations: receiving an indication to enable or disable monitoring of a connection state of client devices (Shen: para.0091 “S101. Receive an always-online request message, sent by a first device, of the application, where the always-online request message includes a user identity. The foregoing always-online request message is used by the first device to request for keeping an application always online.” a request is received for keeping an application of the user device always online, thereby keeping the client device online as well. para.0101-para.0102 and para.0094 describes rules and conditions for determining a device must stay always online, such as by receiving a request to enable/disable the always-online functionality as well as time limit rules for these types of requests para.0094 “After the bearer tunnel is enabled to be always online, aging processing is not performed on the bearer tunnel, that is, the bearer tunnel remains always online, so that an application corresponding to the tunnel can remain always online. When a user or an application developer wants to disable the always-online function, a request for disabling this function is then sent to the always-online controller.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim-Shen- McCaig in order to incorporate wherein the processor further causes the electronic device to perform the following operations: receiving an indication to enable or disable monitoring of a connection state of client devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user control over what entities are kept connected, rather than only relying upon a predetermined list (Shen: para.0090-0092).
However Farah-Shen does not explicitly disclose the indication being given by one or more of: setting the electronic device on a setup webpage or application, or notifying a network service provider through protocol signaling.
Soya discloses the indication being given by one or more of: setting the electronic device on a setup webpage or application (Soya: para.0009 “In an embodiment, a method provides scalable self-installation through an application and a user-interface on a mobile device. The mobile device is coupled to communicate over a network to a remote online facility data monitoring service. The method includes installing a hub. The hub is configured to have a first wireless communication link for communicating over the network to a remote online data monitoring service and a second wireless communication link for communicating locally with the mobile device. The method further includes connecting the installed hub with the mobile device over the second wireless communication link, and using the application on the mobile device to communicate with the hub. This can include to verify the presence of the installed hub and check a signal strength of the hub for the first wireless communication link of the hub over the network to the remote online data monitoring service.” the hub can be installed using a mobile application, which then enables the checking of network connection status.  This can further be seen in para.0056 “A control button can be provided to enable a user to check a network connection status between the hub and the Internet or other network that can access remote server 104 (see FIG. 4H). As shown in the example of FIG. 41, a mobile application may communicate over a short-range link (such as BTE link) to the hub when it is powered on. The mobile application may query the hub over a short-range link for the hub's cellular signal strength.”), or notifying a network service provider through protocol signaling.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Farah-Kim-Shen- McCaig and Soya in order to incorporate the indication being given by one or more of: setting the electronic device on a setup webpage or application, or notifying a network service provider through protocol signaling.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using an application for this type of functionality brings easily scalable and improved monitoring of other devices (Soya: para.0031)

Regarding Claim 14 and 20, they do not teach nor further define over the limitations of claim 6, therefore claims 14 and 20 are rejected under the same rationale as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al. US 2021/0014314 A1. see Fig. 1 and para.0233-para.0236 and Fig 28 that show always connected devices, and its configuration in home network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453